DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Final Rejection 

Claims 1, 3-10 and 12 are pending.  Claim 12 is withdrawn.  Claims 1 and 4 are independent and amended in the response filed.
Response to Amendment
The rejection of claims 1 and 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guise et al. (US 4,101,272) is withdrawn in light of applicants amendments to the claims requiring a reaction product of a mixture of (a+b+c) amines with a mixture of monoepoxide + polyepoxide.
The rejection of claims 1, 3-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morvan et al. (US 2007/0274942 A1) in view of Guise et al. (US 4,101,272) is withdrawn.
The rejection of claims 1, 3-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butikofer et al. (WO2009150212A1) in view of Pritschins et al. (US 2011/0027585A1) is maintained.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Applicants urge that Butikofer et al. (WO2009150212A1) do not teach the claim amendment requiring the mixture of monoepoxide + polyepoxide.  In response, the rejection is maintained because the last 3 paragraphs on page 14 of the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butikofer et al. (WO2009150212A1 Google Translation attached) in view of Pritschins et al. (US 2011/0027585A1).
Butikofer et al. (WO2009150212A1) teach water-dilutable amines and their use as curing agents for epoxy resins on polyester textile.  (see abstract and page 17, 5th paragraph from top).  Specifically teaching the reaction of amines and polyepoxides.  See under Description on page 3 of the Google translation and claim 1. The claimed aliphatic monoamines is taught at page 8 of the Google translation 4th para from the bottom of page.  Polyetheramines is taught on page 8, 1st 3 paragraphs.  Reaction with polyisocyanates are taught on page 12, 1st paragraph of the Google Patents translation attached.  Butikofer et al. teach a preferred reaction temperature of 20-120C. See page 6, 5 paragraphs from the bottom.  

Butikofer et al. (WO2009150212A1) do not explicitly teach the claimed amino functional polyorganosiloxane.  However Butikofer et al. on page 15 of the Google Patents translation teaching adhesion promoters, for example organoalkoxysilanes such as 3-glycidoxypropyltrimethoxysilane, 3-aminopropyltrimethoxysilane, N- (2-aminoethyl) -3-aminopropyltrimethoxysilane, N- (2-aminoethyl) -N '- [3- (trimethoxysilyl) propyl] ethylenediamine, 3 -Ureidopropyltrimethoxysilane, 3-chloropropyltrimethoxysilane, vinyltrimethoxysilane, or the corresponding organoalkoxysilanes with ethoxy instead of the methoxy groups.  
In the analogous art, Pritschins et al. (US 2011/0027585A1) teach the beneficial inclusion of the claimed amino function polydialkylsiloxane [0058] in a similar reaction product [0012] comprising the aminopropyltrimethoxysilane [0084] (the equivalent adhesion promoter as taught by Butikofer et al.) to achieve a finished coating film having intercoat adhesion and the resistance properties, especially water resistance, solvent resistance and scratch resistance.  [0007]. The curing/drying temperatures of the reaction product encompass room temp to 150oC.  [0078].  
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/          Examiner, Art Unit 1764